DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" (figures 1, 2) and "24" (figure 4) have both been used to designate “slot”.  
It is respectfully noted that Applicant has support for wherein:
“The sidewall 22 further includes a slot 24 leading into the filter receptacle” (page 3, lns 26 – 27), and 
“In such embodiments, the slot 16 may be defined through the first side or the top side” (page 4, lns 5 – 6 ), as seen in figure 4. 
As figure 4 clearly discloses a slot in the first side and the top side, it is recommended that Applicant amend the drawings and specification to designate the slot as either “16” or “24”:
Amending “the slot” to be designated as “24” would involve amending figures 1 and 2, and specification page 4, line 5 (e.g. the slot [[16]] 24); or alternatively
Amending “the slot” to be designated as “16” would involve amending figure 4, and specification page 3, lines 26 and 29; page 4, lines 17, 19, and 20 (e.g. the slot [[24]] 16).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Abstract is objected to, due to a minor clarity issue.  Line 11, starting “efficiency particulate”, please amend the line to read, “efficiency particulate air filter receptacle is defined within the filter receptacle in between”. 
The disclosure is objected to because of the informalities corresponding the Drawing Objections discussed above. It is recommended that Applicant amend the drawings and specification to designate the slot as either “16” or “24”:
Amending “the slot” to be designated as “24” would involve amending figures 1 and 2, and specification page 4, line 5 (e.g. the slot [[16]] 24); or alternatively
Amending “the slot” to be designated as “16” would involve amending figure 4, and specification page 3, lines 26 and 29; page 4, lines 17, 19, and 20 (e.g. the slot [[24]] 16).
Appropriate correction is requested.

Claim Objections
In re Claim 1, the preamble “a method of attaching additional filters to a portable air conditioner” has been objected to, as “additional filters” would require that the “a portable air conditioner” is “a portable air conditioner with at least one filter”.  For purposes of examination, the preamble has been understood as if to read, “
In re Claim 5, the limitation “a portable air conditioner” in line 11 is unclear, in view of the antecedence provided in line 1 of “a portable air conditioner.  For purposes of examination, the limitation has been understood as if to read, “[[a]] the portable air conditioner.”
Appropriate correction is required.

Claim Interpretation
In re Claims 1 – 10, the limitation “air intake evaporator” has been interpreted as if to recite “an air intake at an evaporator”.


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Clayton et al (US 2002/0194824).
In re Claims 1 and 2, Clayton discloses a filter mount (16) comprising: 
a base (42) comprising a vent grille (fig 1: (13)) [0041]; 
"filter apparatus of the present invention may be installed over return register 13"
a sidewall (48) perpendicular to and upstanding from a periphery of the base and comprising an upper edge defining an opening (as seen in fig 3), the sidewall and the base defining a filter receptacle (apparent), wherein a slot  (in the first side, annotated, below) is defined through the sidewall and leads into the filter receptacle; 

    PNG
    media_image1.png
    430
    1328
    media_image1.png
    Greyscale

an internal filter support (fig 3: (26)) coupled within the filter receptacle and defining a channel configured to guide and retain ([0044] “functions as a means for securing the filter element within the frame”) a pre-filter (24) placed through the slot and into the filter receptacle, wherein a high-efficiency particulate air receptacle (and filter (22)[0045]) is defined within the filter receptacle in between the internal filter support (26) and the upper edge of the sidewall (48);
a connector ([0058] “screws”) configured to couple the filter mount to a portable air conditioner in front of an air intake [0006, 0024, 0043, 0062] evaporator; and wherein
the sidewall comprising a first side, a second side, a top side and a bottom side, wherein the slot is defined through the first side.  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 – 8 are rejected under 35 U.S.C. §103 as being unpatentable over Kraw et al (US 4,917,862), in view of in view of Shanks et al (US 6,319,307).
In re Claims 1 and 2, Kraw et al discloses a filter mount (fig 1: (24); fig 6) comprising: 
a base (annotated, below) comprising a vent grille (fig 1: (16)); 
a sidewall (annotated, below) perpendicular to and upstanding from a periphery of the base and comprising an upper edge defining an opening (apparent), the sidewall and the base defining a filter receptacle, 

    PNG
    media_image2.png
    455
    480
    media_image2.png
    Greyscale

an internal filter support (annotated, above) coupled within the filter receptacle and defining a channel configured to guide and retain a pre-filter (20) placed into the filter receptacle, wherein a receptacle (12) is defined within the filter receptacle in between the internal filter support and the upper edge of the sidewall; and 
a connector (col 5, ln 65 – col 6, ln 3) configured to couple the filter mount to a portable air conditioner (cl 4, lns 23 – 27) in front of an air intake evaporator.  
Kraw et al lacks a slot is defined through the sidewall and leads into the filter receptacle, such that the pre-filter (20) is placed through the slot and into the filter receptacle.
Shanks et al teaches a filter assembly (fig 1: (10)) designed for convenient filter installation and replacement, comprising:
a base (fig 1: (36)); 
a sidewall (34) perpendicular to and upstanding from a periphery of the base and comprising an upper edge (at (60)) defining an opening (apparent), the sidewall (34) and the base (36) defining a filter receptacle (62), wherein a slot (64) is defined through the sidewall and leads into the filter receptacle (col 6, lns 21 – 37); 

    PNG
    media_image3.png
    482
    636
    media_image3.png
    Greyscale

an internal filter support (36/38) coupled within the filter receptacle and defining a channel configured to guide and retain a pre-filter (12) placed through the slot (64) and into the filter receptacle, wherein a high-efficiency particulate air receptacle (channel 62) is defined within the filter receptacle, for a HEPA filter (col 1, lns 42 – 59, col 2, lns 10 – 22), in between the internal filter support (38) and the upper edge of the sidewall (60);
the sidewall comprising a first side, a second side, a top side and a bottom side, wherein the slot (64) is defined through the first side.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kraw et al, as taught by Shanks et al, such that a slot is defined through the sidewall and leads into the filter receptacle, such that the pre-filter (20) is placed through the slot and into the filter receptacle, for the benefit of making filter installation and replacement more convenient and for improving ease of maintenance.
In re Claims 5 – 8, Kraw et al discloses a method of attaching 
providing a filter mount (fig 1: (24), fig (6)) comprising: 
a base (annotated above) comprising a vent grille (fig 1: (16)); 
a sidewall (annotated above) upstanding from the base and comprising an upper edge defining an opening (apparent), the sidewall and the base defining a filter receptacle (annotated, above); 
inserting a pre-filter (20) (col 3, lns 25 – 34) into the filter receptacle against the vent grille (16); 
inserting an active carbon air filter (12) into the filter receptacle against the pre-filter (as seen in fig 1); and
coupling the filter mount (24) to [[a]] the portable air conditioner (col 5, ln 55) so that the filter mount covers an air intake (fig 6: (62)) of the portable air conditioner.
Kraw et al lacks wherein the method discloses a slot defined through the sidewall, and so accordingly lacks the steps of:
inserting a high-efficiency particulate air filter:
wherein a slot is defined through the (filter mount) sidewall and leads into the filter receptacle and an internal filter support is coupled within the filter receptacle and defines a channel aligned with the slot;
wherein the step of inserting the pre-filter into the filter receptacle comprises sliding the pre-filter through the slot and into the channel, and
wherein the sidewall comprising a first side, a second side, a top side and a bottom side, wherein the slot is defined through the first side.  
Shanks et al teaches a method of installing a filter assembly (fig 1: (10)), comprising:
providing a filter mount comprising:
 a base (fig 1: (36));
a sidewall (34) upstanding from the base and comprising an upper edge (at (60)) defining an opening (apparent), the sidewall (34) and the base (36) defining a filter receptacle (62);
inserting a pre-filter (12) into the filter receptacle, the pre-filter comprising a HEPA filter (col 2, lns 23 – 27); 
inserting a sorbent air filter (14) into the filter receptacle against the pre-filter (12);
wherein a slot (64) is defined through the sidewall and leads into the filter receptacle (col 6, lns 21 – 37) and an internal filter support (36/38) is coupled within the filter receptacle and defines a channel aligned with the slot (64);
wherein the step of inserting the pre-filter (12) into the filter receptacle comprises sliding the pre-filter through the slot (64) and into the channel, and
wherein the sidewall comprising a first side, a second side, a top side and a bottom side, wherein the slot (64) is defined through the first side (annotated, above).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraw et al, as taught by Shanks et al, such that a slot is defined through the sidewall and leads into the filter receptacle, such that the pre-filter (20) is placed through the slot and into the filter receptacle, for the benefit of making filter installation and replacement more convenient and for improving ease of maintenance.
Regarding the limitation wherein the method comprises providing a pre-filter and a HEPA filter, given the filter teachings of Kraw et al and Shanks et al, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraw et al, as taught by Shanks et al, such that a HEPA filter is inserted into the filter receptacle and situated against the pre-filter, as such an arrangement would improve filtration by capturing smaller sized particulates than those captured in the pre-filter, improving air quality and occupant health.

Claims 3, 4, 9, and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Kraw et al (US 4,917,862), in view of in view of Shanks et al (US 6,319,307), and further in view of Simmons (GB 2559027).
In re Claims 3 and 4, the proposed system has been discussed, wherein Kraw et al discloses the connector comprises a plurality magnets, Velcro™, adhesive tape, or any other conventional means of fastening (col 5, ln 64 – col 6, ln 3), but is silent as to whether said conventional means comprises tabs with openings, and bolts that run through the openings. 
Simmons teaches an assembly and method for securing a filter to an air handling unit air intake (Abstract) comprising a filter mount with connectors configured to couple the filter mount to a portable air conditioner (figures 44, 45) [00162], wherein the connector comprises a plurality of tabs extending from a bottom side (as seen in fig 45), the plurality of tabs comprising openings (fig 35: (138)).  Simmons teaches that fastening means comprises magnets (fig 33: (132)), adhesive tape (fig 32: (134)), or bolts (fig 35: (20)) that run through the openings to connect the filter mount to an air intake structure (4) [00105,00133 -  00134].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Simmons, such that the connector comprises a plurality of tabs extending from a bottom side, wherein the tabs comprise openings and bolts that run through the openings, for the benefit of providing a quick means to install and align a filter with a fastener that accommodates variations in production tolerances.
In re Claims 9 and 10, the proposed method has been discussed, wherein Kraw et al discloses the filter mount connector comprises a plurality magnets, Velcro™, adhesive tape, or any other conventional means of fastening (col 5, ln 64 – col 6, ln 3), but is silent as to whether said conventional means comprises tabs with openings extending laterally from the sidewall, and the step of coupling the filter mount to the portable air conditioner comprises driving bolts through the openings of the tabs and into the portable air conditioner. 
Simmons teaches an assembly and method for securing a filter to an air handling unit air intake (Abstract) comprising the steps of coupling a filter mount with connectors to a portable air conditioner (figures 44, 45) [00162], wherein the connectors comprises a plurality of tabs extending from a bottom side (as seen in fig 45), the plurality of tabs comprising openings (fig 35: (138)), and a step of coupling the filter mount to the portable air conditioner comprises driving bolts (fig 35: (20)) through the openings of the tabs and into the intake structure (4) [00105, 00133 -  00134].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Simmons, such that the connector comprises a plurality of tabs extending from a bottom side, wherein the tabs comprise openings and bolts that run through the openings, for the benefit of providing a quick means to install and align a filter with a fastener that accommodates variations in production tolerances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Stepp (US 2008/0229723) who discloses a filter assembly for mounting over a return opening of a forced air system. The filter assembly includes a filter frame (figs 1, 2: (12)) and peripheral walls defining an open front end and a filter receiving space (24), a filter (14) positioned therein.  

    PNG
    media_image4.png
    495
    1210
    media_image4.png
    Greyscale

An example of such pertinent prior art includes Cannon (US 2014/0373493) who discloses an attachable air vent filter assembly for attachment to an air vent register of a HVAC system is disclosed comprising a filter housing having sidewalls and an open top, and the sidewalls being adapted to fit over the vent register. A removable filter carried within the housing having a filter medium for filtering air exiting from the vent register, and at least one air exit opening in the top of the housing for delivering air filtered by the filter medium directly into the interior space.

    PNG
    media_image5.png
    502
    588
    media_image5.png
    Greyscale

An example of such pertinent prior art includes Gonzalez (US 2020/0238210) who discloses a filter frame (figs 1A – 2: (14)) comprising: 
a base (14a);

    PNG
    media_image6.png
    418
    309
    media_image6.png
    Greyscale

sidewalls (14b) perpendicular to and upstanding from a periphery of the base, the sidewalls comprising a first side, a second side, a top side, and a bottom side, wherein the slot is defined through the first side (apparent);
an internal filter support (21) coupled within the filter receptacle;
a HEPA filter (17) [0016], and wherein
the base (14a) may be attached directly to the output of an air handler unit [0015].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762